DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

The examiner is aware of all the functional language included in the claims.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 14 and 18 recite the limitations “means for permanently maintaining a set flight position”, "means is provided for reporting the failure or the error or the amount of wear to the controller”,  coupled with functional language without reciting sufficient structure to achieve the function.


Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 5, 12, 13 the phrase "its/it" is improper claim language rendering the claim vague and indefinite for examination.

Re claim 7    the phrases "the pinions”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 8    the phrases "the pinions”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 9    the term “the teeth” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether the teeth is the same "outer surface with teeth or internal teeth” recited in claim 5 or additional/different.

Re claim 12 the phrase "an accumulator" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is an accumulator recited in the claim refers to.

Re claim 14 the phrase "means for permanently maintaining a set flight position" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is means for permanently maintaining a set flight position recited in the claim refers to.

Re claim 14 The term "permanently" in claim 14  is a relative term which renders the claim indefinite.  The term "permanently"  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 18 the phrase "means is provided for reporting the failure or the error or the amount of wear to the controller" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is means is provided for reporting the failure or the error or the amount of wear to the controller recited in the claim refers to.

Re claim 19 The term "different" in claim 19  is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of prior art
Papanikolopoulos.   (US 20110139923, Miniature Robotic Vehicle with Ground and Flight Capability).
Marquardt.   (US 4656890, Coupling for a planetary ring gear).
Barlow.   (US 3420057, ENGINE DRIVE).
Toda et al.   (US 20170283053, UNINHABITED AERIAL VEHICLE, UNINHABITED AERIAL VEHICLA CONTROL SYSTEM, AND UNINHABITED AERIAL VEHICLE CONTROL METHOD).
Molnar et al.   (US 20170240277, Tethered Unmanned Aerial System).
Wagner et al.   (US 10006375, Propulsion system for an aircraft).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 , 12, 15, 16, 19, 21 and 22 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Papanikolopoulos.

Re claim 1    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: An aerial device, comprising: at least one rotor that generates lift forces (302-304a-b); 
a controller (¶ 0088), 
a drive including an electromotively driven rotor drive shaft (118) and 
a plurality of electric motors that jointly drive the rotor drive shaft (¶ 0073 and items 108, 110). 

Re claim 2    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the rotor drive shaft is directly or indirectly connected to the rotor (118, 300). 

Re claim 3    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein a rotational speed of the rotor drive shaft corresponds to or is proportional to a rotational speed of the rotor (inherently because the rotor drive shaft is fixed to the rotor system and is causing the rotation of the rotors, thus the rotational speed of the rotor drive shaft corresponds to or is proportional to a rotational speed of the rotor). 

Re claim 4    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: the rotor drive shaft is a tube shaft (¶ 0071 and item 118)

Re claim 6    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the plurality of electric motors are angularly spaced around a rotation axis of the rotor drive shaft opposite one another (108 and 110). 

Re claim 7    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the plurality of electric motors or the pinions of the electric motors are equiangularly spaced around a rotation axis of the rotor drive shaft (the electric motors 108 and 110). 

Re claim 8    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the plurality of electric motors or the pinions rotate at the same rotational speed (¶ 0089, by controlling the speed of each motor 108 and 110). 

Re claim 12    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the aerial device receives its operating voltage from an accumulator on the aerial device (¶ 0096). 

Re claim 15    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the plurality of electric motors each have the same or substantially the same power (¶ 0070 same motor have the same or substantially the same power, …the motors are model C10 heli PKG). 

Re claim 16    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein during normal operation of the aerial device, the plurality of motors contribute to the total drive power of the rotor at equal or situationally equal power proportions (¶ 0070, …the motors are model C10 heli PKG contribute to the total drive power of the rotor at equal or situationally equal power proportions). 

Re claim 19    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the controller, in the occurrence of a failure or an error or wear of one of the electric motors, activates at least a different one of the plurality of electric motors for the purpose of a partial or complete compensation and/or assumption of the lost power (¶ 0070, independently controlled motors are capable of performing the limitation via the controller). 

Re claim 21    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the aerial device is a drone or a helicopter or a multicopter (¶ 0011, fig. 2, item 100). 

Re claim 22    Referring to the figures and the Detailed Description, Papanikolopoulos discloses: The aerial device according to claim 1, wherein the aerial device is equipped with means for providing a radio connection (¶ 0047). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 9, 11, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolopoulos in view of Marquardt.

Re claim 5    Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Marquardt:    The aerial device according to claim 1, wherein the rotor drive shaft is provided on its outer surface with teeth or has internal teeth (col. 2, l 1-4). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Marquardt teachings of the rotor drive shaft is provided on its outer surface with teeth or has internal teeth into the Papanikolopoulos to allow a plurality of circumferentially spaced planetary gears meshing with the gear teeth on the drive shaft.

Re claim 9    Referring to the figures and the Detailed Description, Papanikolopoulos, as modified above, discloses: The aerial device according to claim 5, wherein the electric motors have respective pinions that mesh with the teeth (Marquardt col. 2, l 1-4, Papanikolopoulos ¶ 0072). 

Re claim 11    Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Marquardt:     The aerial device according to to claim 1, wherein the rotor drive shaft is a rotating sun gear of a planetary gear mechanism and the pinions of the plurality of electric motors are planet gears of the planetary gear mechanism (col. 2, l 1-4). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Marquardt teachings of the rotor drive shaft is a rotating sun gear of a planetary gear mechanism and the pinions of the plurality of electric motors are planet gears of the planetary gear mechanism into the Papanikolopoulos to directly rotate the drive shaft.

Re claim 20   Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Marquardt: The aerial device according to claim 1, wherein a braking device is provided that, in the case of occurrence of an error, acts on the rotor drive shaft (item 34). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Marquardt teachings of a braking device is provided that, in the case of occurrence of an error, acts on the rotor drive shaft into the Papanikolopoulos to slow or stop rotation of the rotor drive shaft to prevent damage.

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolopoulos in view of Barlow.

Re claim 10   Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Barlow:     The aerial device according to claim 1, wherein each pinion has a freewheel mechanism that allows rotation the pinion on failure of the respective electric motor (col 2, l 60-65). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Barlow teachings of each pinion has a freewheel mechanism that allows rotation the pinion on failure of the respective electric motor into the Papanikolopoulos to allow a continued rotation in case of failure of the respective electric motor.

Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolopoulos in view of Molnar.

Re claim 13   Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Molnar: The aerial device according to claim 1, wherein the aerial device receives its operating voltage from a ground station to which it is connected in flight via a voltage supply cable (¶ 0042). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Molnar teachings of the aerial device receives its operating voltage from a ground station to which it is connected in flight via a voltage supply cable into the Papanikolopoulos to deliver power to the aerial device for long duration in the air.

Claim(s) 14, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolopoulos in view of Toda.

Re claim 14   Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Molnar: The aerial device according to claim 1, wherein the controller includes means for permanently maintaining a set flight position of the aerial device (abstract). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Toda teachings of the controller includes means for permanently maintaining a set flight position of the aerial device into the Papanikolopoulos to cover the required region .

Re claim 23   Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Molnar: The aerial device according to claim 1, wherein the aerial device is equipped with means for providing lightning protection for an event site (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Toda teachings of the aerial device is equipped with means for providing lightning protection for an event site into the Papanikolopoulos to provide lightning protection.

Claim(s) 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papanikolopoulos in view of Wagner.

Re claim 17   Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Molnar: The aerial device according to claim 1, wherein means is provided on the aerial device for detecting a failure or an error or the amount of wear of one of the electric motors (col. 9, l 27+). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Wagner teachings of means is provided on the aerial device for detecting a failure or an error or the amount of wear of one of the electric motors into the Papanikolopoulos to provide the status of the engine rotation and power.

Re claim 18   Referring to the figures and the Detailed Description, Papanikolopoulos fails to teach as disclosed by Molnar: The aerial device according to claim 1, wherein means is provided for reporting the failure or the error or the amount of wear to the controller (col. 9, l 27+, in view of the 112 rejection). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Wagner teachings of means is provided for reporting the failure or the error or the amount of wear to the controller into the Papanikolopoulos to obtain the status of the engine rotation and power.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al (US 20200218288) teaches a tethered unmanned aerial vehicle within a flight operating space enables power and data transfer between the air vehicle  and the base station. Beasley. (US 20020084120) teaches a main power shaft that is powered by individual motor units.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642